Title: To Thomas Jefferson from John McDowell, 13 April 1799
From: McDowell, John
To: Jefferson, Thomas



Sir
Staunton April 13th, 1799

I have an opputunity by the hands of Mr Jacob Kenney of Sending you forty pounds which is nearly the balance due you however the remainder may be had at any time I mention.d that I wished to  decline the business as It will not Suit me any longer for the reasons I before mention.d which I exspect you have heard as I wrote several weeks ago but have recieved no answer Therefore I shall be glad you would inform me Who to deliver the balance of the Nails to—from YourObdt Sevt

John Mcdowell

